 


109 HR 4007 IH: To amend title 38, United States Code, to provide additional authority for the Secretary of Veterans Affairs to provide health care for a period of two years to members of the Armed Forces (including members of the National Guard serving under State authority) who serve in areas affected by Hurricane Katrina and Hurricane Rita, to provide for the Secretary of Veterans Affairs and the Secretary of Defense to enter into an agreement with the National Academy of Sciences to survey and assess the potential health consequences of service by members in those areas, and for other purposes.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4007 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Strickland (for himself, Ms. Kilpatrick of Michigan, Mr. Boucher, Mr. McGovern, Mr. Michaud, Mrs. Capps, Mr. Jefferson, Mr. Payne, and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to provide additional authority for the Secretary of Veterans Affairs to provide health care for a period of two years to members of the Armed Forces (including members of the National Guard serving under State authority) who serve in areas affected by Hurricane Katrina and Hurricane Rita, to provide for the Secretary of Veterans Affairs and the Secretary of Defense to enter into an agreement with the National Academy of Sciences to survey and assess the potential health consequences of service by members in those areas, and for other purposes. 
 
 
1. Two-year eligibility for Department of Veterans Affairs health care for members of the Armed Forces serving in areas affected by Hurricanes Katrina and RitaSection 1710(e) of title 38, United States Code, is amended— 
(1)by adding at the end of paragraph (1) the following new subparagraph: 
 
(F)Subject to paragraphs (2) and (3), a member of the Armed Forces (including a member ordered to duty under section 502(f) of title 32) who is performing duty in response to a disaster or emergency declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after August 28, 2005, in an area affected by Hurricane Katrina or Hurricane Rita is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any disability, notwithstanding that there is insufficient medical evidence to conclude that such disability is attributable to such duty.; 
(2)by adding at the end of paragraph (2) the following new subparagraph: 
 
(C)In the case of a member of the Armed Forces described in paragraph (1)(F), hospital care, medical services, and nursing home care may not be provided under subsection (a)(2)(F) with respect to a disability that is found, in accordance to guidelines issued by the Under Secretary for Health, to have resulted from a cause other than duty described in that paragraph.; 
(3)in paragraph (3)— 
(A)by striking and at the end of subparagraph (C); 
(B)by striking the period at the end of subparagraph (D) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(E)in the case of care for a veteran described in paragraph (1)(F), after a period of two years beginning on the date of the veteran's discharge or release from duty described in that paragraph.; and 
(4)by adding at the end of paragraph (4) the following new subparagraph: 
 
(C)The term area affected by Hurricane Katrina or Hurricane Rita means an area designated for individual assistance or public assistance by Federal Disaster Declaration notice 1602, 1603, 1604, 1605, 1606, or 1607 issued by the Director of the Federal Emergency Management Agency in August and September 2005.. 
2.Health assessment of servicemembers exposed to environmental hazards associated with duty in areas affected by Hurricanes Katrina and Rita 
(a)PurposeThe purpose of this section is to provide for the National Academy of Sciences, an independent nonprofit scientific organization with appropriate expertise which is not part of the Federal Government, to review and make recommendations for health surveillance of members of the uniformed services who may be exposed to environmental hazards as the result of duty in areas affected by Hurricanes Katrina and Rita in 2005. 
(b)Assessment by National Academy of SciencesThe Secretary of Veterans Affairs and the Secretary of Defense shall seek to enter into an agreement with the National Academy of Sciences for the Academy to perform the activities specified in this section. The Secretaries shall seek to enter into the agreement not later than 60 days after the date of the enactment of this Act. 
(c)Duties under agreementUnder the agreement under subsection (b), the National Academy of Sciences shall do the following: 
(1)Review and assess available data on environmental exposures and adverse health effects that could reasonably be expected to be incurred by members of the uniformed services assigned to duty (including duty under section 502(f) of title 32, United States Code) during the period beginning August 28, 2005, and ending on December 31, 2005, in any county designated by the Director of the Federal Emergency Management Agency as a Federal disaster county for individual or public assistance as the result of Hurricane Katrina or Hurricane Rita.  
(2)Describe the appropriate criteria for identification of members of the uniformed services covered by paragraph (1) and appropriate data to be collected and maintained for such members and make recommendations for the development of a registry which could be used to monitor morbidity and mortality data for such members. 
(3)Make recommendations concerning the establishment, location, and content of a data registry and policies and procedures for the ongoing periodic health surveillance of members covered by paragraph (1). 
(d)ReportNot later than 180 days after the date of the entry into effect of the agreement referred to in subsection (a), the National Academy of Sciences shall submit to the Secretaries a report on the activities of the National Academy of Sciences under the agreement, including the results of the activities specified in subsection (c). 
(e)Recommendations for additional scientific studiesThe Academy shall make any recommendations it has for additional scientific studies to resolve areas of continuing scientific uncertainty relating to environmental toxic exposure in hurricane affected areas referred to in subsection (c)(1). In making recommendations for further study, the Academy shall consider the scientific information that is currently available, the value and relevance of the information that could result from additional studies, and the cost and feasibility of carrying out such additional studies. 
(f)Alternative contract scientific organizationIf the Secretaries are unable within the time period prescribed in subsection (b) to enter into an agreement with the National Academy of Sciences for the purposes of this section on terms acceptable to the Secretaries, the Secretaries shall seek to enter into an agreement for the purposes of this section with another appropriate scientific organization that is not part of the Government and operates as a not-for-profit entity and that has expertise and objectivity comparable to that of the National Academy of Sciences. If the Secretaries enter into such an agreement with another organization, then any reference in this section to the National Academy of Sciences shall be treated as a reference to the other organization. 
3.Annual report on health care from the Department of Veterans Affairs to hurricane-affected members of the National Guard 
(a)Data baseThe Secretary of Veterans Affairs shall develop and maintain a data base of members of the Armed Forces who are provided health care by the Department of Veterans Affairs pursuant to section 1710(e)(1)(F) of title 38, United States Code, as added by section 1. 
(b)Annual reportNot later than January 1 of each year from 2007 through 2009, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on members of the Armed Forces who are provided health care by the Department of Veterans Affairs pursuant to section 1710(e)(1)(F) of title 38, United States Code, as added by section 1. Each such report shall include the following: 
(1)The total number of veterans who sought treatment in Department of Veterans Affairs health care facilities pursuant to section 1710(e)(1)(F) of title 38, United States Code, as added by section 1, during the preceding fiscal year and cumulatively, set forth by the number of veterans per fiscal year and the health-care eligibility category under which such care was provided. 
(2)The cost of health care furnished to veterans pursuant to such section during the preceding fiscal year and cumulatively, including the costs for veterans who would not have been eligible for enrollment for such care under limitations imposed by the Secretary of Veterans Affairs for veterans eligible for health care from the Department only under section 1710(a)(3) of title 38, United States Code.  
 
